Filed 3/25/21 P. v. Fabela CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                    B301528

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. KA109112)
           v.

 LUKE MATTHEW FABELA,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Mike Camacho, Judge. Affirmed.
      Mark S. Givens, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael R. Johnsen and David E. Madeo,
Deputy Attorneys General, for Plaintiff and Respondent.
                    _______________________
      Luke Matthew Fabela was found guilty of the first degree
special circumstance murders of an elderly couple, Armie and
Shirley Isom,1 the first degree burglary of the Isoms’ residence,
and the first degree burglary of the residence of another elderly
victim, Susan Sanna. On appeal, Fabela argues the evidence
was insufficient to support his conviction for burglary of the
Isoms’ residence, his convictions for first degree murder under
a felony-murder theory, and the burglary-murder special
circumstance findings. Fabela also asserts the prosecutor
committed misconduct during closing argument by making
inflammatory statements intended to appeal to the jury’s
passions or prejudices, and by misstating the law on first
degree premeditated and deliberate murder. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

       The Murder of the Isoms
       Armie and Shirley resided in a large two-story house on
Roughrider Road in La Verne, California. The secluded hilltop
property included 58 acres of undeveloped land and several other
structures. There was a gated entrance to the property at the
end of a cul-de-sac, which could be reached from the base of the
hill by traveling up Live Oak Canyon Road, a narrow, winding
road with no sidewalk.
       On December 26, 2014, around 1:00 p.m., Eutimio De La
Rosa, the Isoms’ longtime gardener, discovered the bodies of
Armie and Shirley at their home. De La Rosa had been welding
in a workshop on the property when he heard the sound of the

      1 For clarity and convenience, we refer to the Isoms by their
first names.




                                 2
water pump breaking down. He drove up to the house in a golf
cart to check on the pump. On the way, De La Rosa saw Shirley’s
body lying on the ground in the carport area outside the home’s
upper level entrance. He then saw Armie’s body on the floor
inside the entrance. De La Rosa believed Shirley was dead and
Armie was seriously injured.
       Paramedics responded to the Isoms’ home around 1:20 p.m.
Shirley was pronounced dead at the scene. Armie was found
unresponsive, but still breathing. He was transported to
a hospital where he later died from his injuries. Armie was 89
years old and Shirley was 75 years old at the time of their deaths.
       Shirley died from multiple blunt force and sharp force
injuries. She suffered a fractured skull as a result of blunt force
trauma to her head. She had a large sharp force wound on her
left shoulder, another sharp force injury above her eye, and
lacerations on her arm, leg, and ear. She had an abrasion on the
back of her shoulder consistent with having been dragged, and a
degloving injury on her hand consistent with the hand being
pulled out from a closed door or trunk. Shirley also sustained
several defensive wounds, including incise wounds on both hands
and a fractured finger and wrist. She had one deep postmortem
cut on her neck. All other injuries were inflicted prior to her
death.
       Armie died from multiple blunt force injuries to his head.
He suffered extensive skull fractures and displacement, which
caused bleeding in his brain. He had a large laceration on the
left side of his forehead and another laceration above his left ear.
He had bruises on his lower lip, around his eye, and on his cheek.
Armie also had several lacerations and bruises on one arm and
both hands consistent with defensive wounds.




                                 3
       The police found blood throughout the upper level of the
Isoms’ home, including the foyer, kitchen, and master bedroom.
Inside the foyer, where Armie was found, there were multiple
bloodstains and items strewn about the floor. These items
included broken statues, glasses, dentures, and a fingernail
fragment beneath an entry table. Another fingernail fragment
was found near a desk in an adjacent office. Both fingernail
fragments were painted with a decorative snowman, and the one
found in the foyer matched a broken fingernail found on Shirley.
The broken statutes were made of a heavy material and had
blood on them. Armie’s blood was found on one statute and
Shirley’s blood was found on the other. Shirley’s blood also was
found in the kitchen on the edge of the sink, inside an open
drawer, and on a knife handle inside the drawer.
       There were drag marks of Shirley’s blood leading from the
foyer through the front door of the home. Shirley’s blood and a
clump of her hair were found on the front porch. Her blood also
was found on a set of keys on a porch table. Shirley’s Lexus was
parked in the carport near where her body was discovered. Her
blood was found inside the vehicle, including in a shoeprint on
the driver’s floormat. Her blood also was found in several
locations on the exterior of the Lexus, including the wheel well
and tread of the tires. A large stain of Shirley’s blood was found
underneath the vehicle. The trunk of the Lexus, which would not
stay open, contained Shirley’s bloody sweatshirt as well as blood
on the interior lid.
       Based on this evidence, a crime scene reconstruction expert
testified that the perpetrator likely attacked Armie in the foyer
and Shirley in the adjacent office. The blood pattern evidence
showed Shirley likely was dragged or pulled through the foyer




                                4
and into the driveway. The perpetrator then attempted to place
Shirley inside the trunk of the Lexus, but failed to do so. The
blood found underneath the Lexus and on the tires indicated the
vehicle was moved a short distance after Shirley was attacked.
       Shirley’s cell phone was the only item missing following the
murders. According to her cell phone records, Shirley had two
calls with her daughter between 11:22 a.m. and 12:42 p.m., and
her cell phone was in the vicinity of the Isoms’ home during that
time. At 1:17 p.m., the cell phone was still near the Isoms’ home,
but moving slightly east. Later that day, the cell phone was in
the Pomona area for a few hours, and was then turned off.

      The Identification of Fabela as the Murderer
      Although Fabela had no known connection to the Isoms,
his DNA was found in several locations at the scene of the
murders. Fabela was the single source contributor of DNA
found underneath Shirley’s fingernail fragment in the foyer. He
was a major contributor of DNA found on top of that fingernail
fragment. In addition, Fabela was a minor contributor of DNA
taken from Shirley’s right hip. He was also a minor contributor
of DNA found on the interior trunk lid of the Lexus.
      Approximately one week before the murders, Fabela was
in the neighborhood near the Isoms’ property. He approached
a man who was working nearby and asked for a cigarette. On
December 26, 2014, numerous witnesses observed Fabela
walking in the direction of the Isoms’ property shortly before the
murders, and away from the property shortly after the murders
occurred. Between 12:00 p.m. and 12:40 p.m., multiple witnesses
saw Fabela walking on or near Live Oak Canyon Road toward the
Isoms’ property. He was wearing dark pants and a dark
sweatshirt with the hood pulled over his head. He was carrying a




                                 5
large heavy backpack. Fabela stood out to the witnesses, in part,
because pedestrians were rarely seen walking along that road.
Around 12:40 p.m., another witness saw a man wearing a hooded
sweatshirt and a large camping-style backpack walking on
Roughrider Road toward the gated entrance of the Isoms’
property. The man seemed out of place in the secluded
neighborhood.
       Around 1:10 p.m., the Isoms’ closest neighbor on
Roughrider Road saw a man who looked similar to Fabela
walking away from the Isoms’ property. The hood of his
sweatshirt was pulled over his head and he was carrying a heavy
bag. A worker who was eating lunch outside a residence on
Roughrider Road also saw a man with a hooded sweatshirt and a
backpack walking away from the Isoms’ property. The man wore
work boots with a red stain and walked quickly down the hill. A
few minutes later, De La Rosa arrived in a golf cart and said in a
panicked voice that someone had killed his bosses.
       Around 1:20 p.m., a fire captain who was responding to the
scene of the murders saw a man walking southbound on Live Oak
Canyon Road away from the Isoms’ property. The man wore a
hooded sweatshirt and a backpack and walked unusually fast,
with a strange, strained gait. A paramedic who was responding
to the scene also saw a man with a dark hooded sweatshirt and a
backpack walking southbound on Live Oak Canyon Road toward
the base of the hill. Surveillance video from a residence on Live
Oak Canyon Road captured the fire engine going up the road at
1:20 p.m. and a man walking down the road less than a minute
later.
       Around 1:45 p.m., Fabela approached a residence located
near the intersection of Live Oak Canyon Road and East College




                                6
Way. Fabela was wearing a dark hooded sweatshirt, jeans, and
brown boots. He was also carrying a backpack. Fabela told the
owner of the residence that he had fallen and asked if he could
use a hose to clean himself off. The owner did not see any blood
or injuries on Fabela, but did notice blotches on his shoes. After
the owner gave him a bottle of water, Fabela said, “God is good
all the time,” and walked away.

      Fabela’s Subsequent Theft-related Crimes
      Susan Sanna lived in a mobile home park in La Verne
about two and a half miles from the Isoms’ property. The Isoms’
house, which was at the highest point on the hilltop and
surrounded by bright purple flowers, was visible from the mobile
home. Fabela’s mother, Josephine Baca, lived with Sanna and
was her in-home caregiver. Fabela stayed with Baca and Sanna
for about a year between 2012 and 2013.
      On January 13, 2015, Fabela visited Baca at Sanna’s home.
After they had dinner together, Fabela took Baca’s car keys from
her bedroom and took her car without permission.2 Baca called
the police. The following day, the police found Baca’s car. When
Baca later looked through the car, she found a plastic storage
container that belonged to Fabela in the trunk. Inside the
container were clothes, a duffle bag, a broken cell phone, and
Fabela’s wallet. Baca threw away the duffel bag and some of the




      2Baca testified, without objection, that she did not allow
Fabela in her bedroom when he visited because he would steal
from her.




                                 7
clothes that had stains on them. She gave the wallet and the cell
phone to the police.3
      On January 14, the day after Fabela stole Baca’s car, he
returned to the mobile home. He asked Sanna if he could come
inside to smoke a cigarette. When Sanna refused to let him in,
Fabela forced open the sliding glass door. He then took Sanna’s
purse from her bedroom.
      On January 15, Fabela stole a Nissan Maxima from the lot
of a used car dealership in Pomona. The theft was captured on
the dealership’s surveillance video. The following day, Fabela
returned to the same lot. The owners recognized Fabela from the
video and called the police, leading to his arrest.

       Fabela’s Statements to Undercover Officers
       On March 10, 2015, the Los Angeles County Sheriff’s
Department transported Fabela from San Bernardino to Los
Angeles for a live lineup. Two undercover officers posing as
inmates rode in a van with Fabela for the trip to Los Angeles.
During the trip, Fabela made loud comments about his mental
health, including that he was bipolar and schizophrenic and
heard voices. He asked one undercover officer if a person with
this psychiatric condition could receive a life sentence or the
death penalty. He also said that, if he was going to “spend the
rest of [his] life behind bars[,] it’s gonna be in a mental institute
all the way.” When the officer asked about his crime, Fabela
replied that he had stabbed two people and made a stabbing


      3The broken cell phone found in the car belonged to a
woman who had lost the phone in July 2014. The owner of the
phone did not know Fabela.




                                  8
motion with his hand. Fabela told the other undercover officer
that the police did not have much evidence because his mother
had inadvertently thrown away a knife and bloody clothing that
were in the trunk of her car. Fabela also said he resided in
Pomona and would “run the streets of Pomona . . . doing stupid
stuff.”
       A third officer posing as an inmate accompanied Fabela on
the trip back to San Bernardino. When the officer asked Fabela
for advice on beating a murder charge, Fabela suggested that he
should pretend to be crazy but to make sure to back up his claim
with paperwork. During the trip, Fabela disclosed to the officer
that he had been charged in a double homicide. He claimed,
however, that he was off his medication when he committed the
crime and did not remember any of it. Fabela told the officer,
“It’s out of my mind for a reason, you know what I’m saying?
Just so I don’t have to live with it.”

      Jury Verdict and Sentencing
      The jury found Fabela guilty of the first degree murders of
Armie and Shirley (Pen. Code,4 § 187, subd. (a)), the first degree
burglary of the Isoms’ residence (§§ 459, 460), and the first
degree burglary of Sanna’s residence (§§ 459, 460). The jury
found true the special circumstance allegations that Fabela
committed multiple murders (§ 190.2, subd. (a)(3)), and while
engaged in the commission of a burglary (§ 190.2, subd. (a)(17)).
The jury also found true the allegations that Fabela personally
used a deadly or dangerous weapon in the commission of the
murders and the burglary of the Isoms’ residence (§ 12022,


      4   All further statutory references are to the Penal Code.




                                   9
subd. (b)(1)) and that he committed the burglary of Sanna’s
residence against a person age 65 years or older (§ 667.9).5
       Fabela was sentenced to two consecutive terms of life
without the possibility of parole for the murders of the Isoms, a
consecutive 13-year term for the burglary of Sanna’s residence,
and an additional five-year term based on a prior serious felony
conviction. The trial court stayed the sentence for the burglary
of the Isoms’ residence pursuant to section 654.
       Fabela timely appealed.

                         DISCUSSION

       Sufficiency of the Evidence
       On appeal, Fabela challenges the sufficiency of the evidence
supporting (1) his conviction for burglary of the Isoms’ residence,
(2) his convictions for first degree murder of the Isoms under a
felony-murder theory of liability, and (3) the true findings on
the burglary-murder special circumstance allegations. Fabela
contends the evidence was insufficient to support each of these
convictions and findings because the prosecution failed to prove
that he intended to commit a theft at the time he entered the
Isoms’ home. Fabela also claims the evidence was insufficient to
support a first degree felony-murder conviction and burglary-
murder special circumstance finding because the prosecution
failed to show that he killed the Isoms during the commission
of an intended burglary.



      5The jury found Fabela not guilty of the robbery of Shirley,
and found the robbery-murder special circumstance allegation for
each murder count to be not true.




                                10
       “ ‘ “When considering a challenge to the sufficiency of the
evidence to support a conviction, we review the entire record in
the light most favorable to the judgment to determine whether
it contains substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—from which a reasonable
trier of fact could find the defendant guilty beyond a reasonable
doubt.” [Citation.] We determine “whether, after viewing the
evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of
the crime beyond a reasonable doubt.” [Citation.] In so doing,
a reviewing court “presumes in support of the judgment the
existence of every fact the trier could reasonably deduce from the
evidence.” ’ ” (People v. Beck and Cruz (2019) 8 Cal.5th 548, 626.)
Our “task is not to resolve credibility issues or evidentiary
conflicts, nor is it to inquire whether the evidence might ‘ “ ‘be
reasonably reconciled with the defendant’s innocence.’ ” ’
[Citations.] The relevant inquiry is whether, in light of all
the evidence, a reasonable trier of fact could have found the
defendant guilty beyond a reasonable doubt.” (People v. Gomez
(2018) 6 Cal.5th 243, 278.) “The same standard applies when
examining the sufficiency of the evidence supporting a special
circumstance finding.” (People v. Brooks (2017) 3 Cal.5th 1, 57.)
       Burglary requires the entry into a dwelling or other
specified structure with the intent to commit theft or any felony.
(§ 459; People v. Wallace (2008) 44 Cal.4th 1032, 1077.) To
constitute a burglary, the defendant must intend to commit the
theft or felony at the time of entry. (In re Matthew A. (2008) 165
Cal.App.4th 537, 540.) A burglary “ ‘is complete when there is
an entry into a structure with felonious intent, “regardless of




                                11
whether the felony or theft committed is different from that
contemplated at the time of entry, or whether any felony or theft
actually is committed.” ’ ” (People v. Lawrence (2000) 24 Cal.4th
219, 232; accord, People v. Shaw (2017) 18 Cal.App.5th 87, 93.) A
defendant’s intent to commit a burglary “ ‘may be inferred from
all of the facts and circumstances disclosed by the evidence.’ ”
(People v. Castaneda (2011) 51 Cal.4th 1292, 1326.)
       Under the felony-murder rule, a murder “committed in
the perpetration of, or attempt to perpetrate” one of several
enumerated felonies, including burglary, is first degree murder.
(§ 189, subd. (a).) “The mental state required for felony murder is
‘ “the specific intent to commit the underlying felony” ’ [citation],
and ‘ “the evidence must establish that the defendant harbored
the felonious intent either prior to or during the commission of
the acts which resulted in the victim’s death.” ’ ” (People v.
Brooks, supra, 3 Cal.5th at p. 61.) “ ‘ “[T]he killing need not occur
in the midst of the commission of the felony, so long as that
felony is not merely incidental to, or an afterthought to, the
killing.” ’ ” (People v. Suarez (2020) 10 Cal.5th 116, 169.)
Additionally, “[f]irst degree felony murder does not require proof
of a strict causal or temporal relationship between the felony and
the killing. [Citation.] Rather, a killing has been ‘committed in
the perpetration of’ the underlying felony within the meaning
of section 189 ‘if the killing and the felony are parts of one
continuous transaction.’ ” (Brooks, at pp. 61–62.)
       The felony-murder special circumstance applies to a
murder “committed while the defendant was engaged in . . . the
commission of, [or] attempted commission of,” certain
enumerated felonies, including burglary. (§ 190.2, subd. (a)(17).)
To prove a felony-murder special circumstance allegation, “ ‘ “the




                                 12
prosecution must show that the defendant had an independent
purpose for the commission of the felony, that is, the commission
of the felony was not merely incidental to an intended murder.”
[Citations.]’ [Citation.] ‘[A] jury deciding the truth of the special
circumstance allegation is not required to assign a hierarchy to
the defendant’s motives in order to determine which of multiple
concurrent intents was “primary,” but instead the jury need only
determine whether commission of the underlying felony was or
was not merely incidental to the murder.’ [Citation.] ‘[A]
“concurrent intent to kill and to commit an independent felony
will support a felony-murder special circumstance.” ’ ” (People v.
Castaneda, supra, 51 Cal.4th at pp. 1326–1327.)




       Viewing the evidence in the light most favorable to the
jury’s verdicts, we conclude there was substantial evidence to
support a finding that Fabela intended to commit a theft at the
time he entered the Isoms’ residence, and that his commission
of the burglary was not merely incidental to the Isoms’ murders.
As our Supreme Court has observed, if “ ‘ “a person commits a
murder, and after doing so takes the victim’s wallet, the jury
may reasonably infer that the murder was committed for the
purpose of obtaining the wallet, because murders are commonly
committed to obtain money.” ’ ” (People v. Jackson (2016) 1
Cal.5th 269, 346; accord, People v. Abilez (2007) 41 Cal.4th 472,
508 [ there “ ‘is no better proof that [defendant] entered the
[victim’s house] with intent to commit robbery than a showing
he did in fact commit robbery after his entry’ ”].)




                                 13
       In this case, the jury reasonably could have concluded
that Fabela intended to commit a theft when he entered the
Isoms’ home because he took Shirley’s cell phone and attempted
to take her vehicle. The evidence showed that Fabela killed the
Isoms between 12:45 p.m. and 1:15 p.m. Shirley’s cell phone was
in her possession at 12:42 p.m. when she had a call with her
daughter. The cell phone began moving away from the Isoms’
residence at 1:17 p.m. in the same direction that Fabela fled right
after the murders. Later that afternoon, the cell phone was in
Pomona, where Fabela lived and spent a lot of his time. Based on
this evidence, the jury rationally could infer that Fabela stole
Shirley’s cell phone. Although no other property was taken
during the murders, the evidence showed that, after Fabela
attacked Shirley, her Lexus was moved a short distance.
Shirley’s blood was found on her car keys and in various locations
inside the vehicle, including in a shoeprint that the assailant left
on the driver’s floormat. From this evidence, the jury reasonably
could infer that Fabela also attempted to steal Shirley’s Lexus,
but ultimately abandoned the attempt and fled on foot.
       Other evidence supported a finding that Fabela intended to
commit a theft when he entered the Isoms’ home. A jury can
“infer a defendant’s intent to steal from his commission of other
similar crimes.” (People v. Jackson, supra, 1 Cal.5th at p. 346;
accord, People v. Virgil (2011) 51 Cal.4th 1210, 1264.) Here, the
jury heard evidence that, less than a month after the murder of
the Isoms, Fabela stole two vehicles—one from his mother and
another from a used car dealership. The jury also heard evidence
that, within this same time period, Fabela forced his way into
Sanna’s residence and stole her purse. While Sanna was not a
stranger to Fabela, she, like the Isoms, was an elderly victim and




                                14
was present in her home when Fabela committed the theft.
(See People v. Scott (2015) 61 Cal.4th 363, 398 [defendant’s
subsequent burglaries were relevant to showing he entered
murder victim’s home with intent to steal].) Additionally, the
evidence showed that, about a week before the murders, Fabela
was seen walking in the area where the Isoms lived. Given that
the Isoms resided in a secluded neighborhood at the top of a hill,
a rational jury could infer that Fabela was casing the area for a
future planned burglary.
       The fact that Shirley’s cell phone was the only property
taken from the Isoms did not preclude the jury from finding that
Fabela harbored a specific intent to steal when he entered their
home. (See People v. Moore (2011) 51 Cal.4th 386, 408 [that
“defendant might have planned the burglary better did not
negate or even vitiate the force of the inferences the jury could
reasonably draw”]; People v. Hughes (2002) 27 Cal.4th 287, 357–
358 [jury could infer defendant formed intent to steal before or
during murder even though he “took only [victim’s] wallet and
left behind other items of substantial value”].) Moreover, there
was no evidence “ ‘suggesting, or requiring the jury to conclude,
that defendant took . . . property merely to obtain a reminder
or token of the incident [citation], to give a false impression
about his actual motive for the murder, or in some other way
to facilitate or conceal the killing [citation]. Nor was there
substantial evidence of any motive for the murder apart from
accomplishing the [theft].’ ” (People v. Virgil, supra, 51 Cal.4th
at p. 1264; accord, People v. Bolden (2002) 29 Cal.4th 515, 554.)
Rather, based on the totality of the evidence, the jury reasonably
could conclude that theft was at least a concurrent motive for
Fabela’s entry into the Isoms’ home, and that the burglary and




                                15
the murders were part of one continuous transaction. This is
sufficient to support a conviction for burglary and first degree
felony murder, and a burglary-murder special circumstance.
       Fabela asserts that, even if he entered the Isoms’ home
with the intent to commit theft, there was no evidence that he
killed the Isoms during the commission of, or while engaged in,
a burglary, as required for a felony murder conviction and a
burglary-murder special circumstance finding. Fabela argues
the evidence instead showed that any theft of property from the
Isoms’ home occurred only after he had already committed the
murders. However, to prove first degree felony murder or the
burglary-murder special circumstance, the prosecution did not
have to prove that Fabela stole any items belonging to the Isoms
before he killed them. Rather, the prosecution had to prove that
Fabela had formed an intent to steal before or during the killings,
and that the burglary was not merely incidental to the murders.
(See People v. Horning (2004) 34 Cal.4th 871, 903 [while burglary
felony murder requires intent to steal be formed before fatal blow
is struck, it does not require defendant actually commit burglary
before committing murder]; People v. Tafoya (2007) 42 Cal.4th
147, 171 [burglary-murder special circumstance proven where
defendant formed intent to take victims’ property before murders
and then committed murders to facilitate taking of property].)
Thus, even if Fabela did not take Shirley’s cell phone until after
he killed her, so long as he intended to commit a theft upon entry
into the Isoms’ home, the jury could find him guilty of first degree
felony murder with a burglary-murder special circumstance.
       Fabela also argues the jury’s verdicts on the robbery count
and robbery-murder special circumstance allegations show the
jury necessarily believed that the taking of Shirley’s cell phone




                                16
“was merely an afterthought and incidental to the murders.” We
disagree. During deliberations, the jury asked the trial court if
the elements of robbery applied where the victim was dead or
unconscious. The court responded that if Shirley (the named
victim in the robbery count) was dead, unconscious, or otherwise
unaware of the taking of her property, then the law of robbery
did not apply. The jury thereafter found Fabela not guilty of
robbery and found the robbery-murder special circumstance
allegations to be not true.
      The jury’s verdicts, coupled with its question about robbery
and the trial court’s response, indicate that the jury believed
Fabela killed Shirley, or at least rendered her unconscious, before
he took her cell phone.6 As discussed, however, it does not
matter whether the taking of the cell phone occurred before or
after the murders. For purposes of the felony-murder rule and
burglary-murder special circumstance, what matters is whether
Fabela harbored an intent to commit a theft at the time he
committed the murders. The verdicts on the robbery count and
the robbery-murder special circumstance allegations did not
preclude the jury from finding that, at the time Fabela entered
the Isoms’ home, he had already formed the intent to steal, and



      6  To the extent the jury may have interpreted the trial
court’s response to mean that the victim of a robbery must be
alive and conscious at the time of the taking, we note such an
interpretation would be legally incorrect. “While it may be true
that one cannot rob a person who is already dead when one first
arrives on the scene, one can certainly rob a living person by
killing that person and then taking his or her property.” (People
v. Navarette (2003) 30 Cal.4th 458, 499.)




                                17
that he killed both Armie and Shirley to facilitate his intended
theft.
        Fabela further contends that, based on the evidence at
trial, it was more likely that his intent in hiking to the Isoms’
hilltop property was to search for a place to camp or an empty
house in which to find shelter. Fabela notes he was homeless at
the time and carrying an already-full backpack, and there was no
evidence that he was in possession of burglary tools or that he
forcibly entered the Isoms’ home. However, the mere fact that
the evidence may support other possible scenarios does not
render the evidence insufficient to support the jury’s verdicts.
(People v. Castaneda, supra, 51 Cal.4th at p. 1326.) A reviewing
court is “not free to reform the verdict simply because another
theory is plausible.” (People v. Mora and Rangel (2018) 5 Cal.5th
442, 490.) “ ‘If the circumstances reasonably justify the trier of
fact’s findings, reversal of the judgment is not warranted simply
because the circumstances might also reasonably be reconciled
with a contrary finding.’ ” (People v. Jackson, supra, 1 Cal.5th at
p. 345.) Here, the jury reasonably could conclude that Fabela
intended to commit a theft when he entered the Isoms’ secluded
hilltop residence and murdered Armie and Shirley, and that the
burglary was not merely incidental, or an afterthought, to the
murders. Substantial evidence therefore supported Fabela’s
burglary conviction, his first degree murder convictions, and
the burglary-murder special circumstance findings.

      Prosecutorial Misconduct
      Fabela argues the prosecutor committed prejudicial
misconduct during closing argument by (1) making inflammatory
statements to the jury that were intended to appeal to the jurors’
passions and prejudices, and (2) misstating the law on willful,




                                18
deliberate, and premeditated murder. Fabela also asserts that,
to the extent he forfeited any of these claims by failing to object,
he received ineffective assistance of counsel. We find no basis for
reversal.


        “ ‘ “ ‘A prosecutor’s misconduct violates the Fourteenth
Amendment to the United States Constitution when it “infects
the trial with such unfairness as to make the conviction a denial
of due process.” [Citations.] In other words, the misconduct
must be “of sufficient significance to result in the denial of the
defendant's right to a fair trial.” [Citation.] A prosecutor’s
misconduct that does not render a trial fundamentally unfair
nevertheless violates California law if it involves “the use of
deceptive or reprehensible methods to attempt to persuade either
the court or the jury.” ’ ” ’ ” (People v. Hoyt (2020) 8 Cal.5th 892,
943.) Where, as here, “ ‘a claim of misconduct is based on the
prosecutor’s comments before the jury, “ ‘ the question is whether
there is a reasonable likelihood that the jury construed or applied
any of the complained-of remarks in an objectionable fashion.’ ” ’ ”
(People v. Rivera (2019) 7 Cal.5th 306, 334.) “ ‘A defendant’s
conviction will not be reversed for prosecutorial
misconduct . . . unless it is reasonably probable that a result more
favorable to the defendant would have been reached without the
misconduct.’ ” (People v. Flores (2020) 9 Cal.5th 371, 403.)
        “To preserve a claim of prosecutorial misconduct on appeal,
‘ “a criminal defendant must make a timely and specific objection
and ask the trial court to admonish the jury to disregard the
impropriety. [Citations.]” [Citation.] The failure to timely object
and request an admonition will be excused if doing either would
have been futile, or if an admonition would not have cured the




                                 19
harm.’ ” (People v. Fayed (2020) 9 Cal.5th 147, 204.) “ ‘Because
we do not expect the trial court to recognize and correct all
possible or arguable misconduct on its own motion [citations],
defendant bears the responsibility to seek an admonition if he
believes the prosecutor has overstepped the bounds of proper
comment, argument, or inquiry.’ ” (People v. Wilson (2008) 44
Cal.4th 758, 800.)




       Fabela claims the prosecutor made several inflammatory
statements during closing argument by referring to him as a
“coward,” and by using terms such as “butchered,” “slaughtered,”
and “mutilated” to describe how he murdered the Isoms. Because
Fabela did not object to any of the prosecutor’s remarks other
than her references to him as a coward, he has forfeited those
claims on appeal. However, even if the claims were not forfeited,
Fabela has failed to show misconduct.
       During closing argument, the prosecutor detailed what the
evidence showed about how the murders of the Isoms occurred.
At one point, the prosecutor stated that Shirley and Armie were
“literally slaughtered. This isn’t your regular murder. They are
slaughtered—it’s like going to a slaughter house.” In describing
how Fabela tried and failed to load Shirley’s body into the trunk
of her car, the prosecutor commented: “What a horrific way to go.
What a horrific way to go.” She later told the jury to “just look at
the carnage that was caused.” In discussing how Fabela stole a
vehicle from a car dealership and then returned the next day, the
prosecutor remarked, “Now, why he came back? Who knows?
Were the managers going to meet the fate of the Shirley Isoms of
the world and the Armie Isoms of the world? Who knows?”




                                20
       At certain points, the prosecutor referred to Fabela as a
coward. In describing how Fabela murdered Armie by hitting
him with a heavy statue, the prosecutor stated, “You know, pick
on someone who can beat you up, dude. Don’t go to an 89-year-
old man and take a concrete statute and put—what a coward.
What a coward.” In discussing how Fabela left his DNA on
Shirley during the struggle with her, the prosecutor again stated,
“What a coward.” At the next recess, defense counsel objected to
the prosecutor’s use of the word coward as inflammatory and
improper. The trial court directed the prosecutor to refrain from
name-calling, explaining that “cases of this nature generate
certain levels of emotion.” The court also admonished the
prosecutor “to avoid giving juries ammunition to assist them in
rendering, perhaps, an improper verdict, one based on their
emotion” rather than on the evidence in the case. The prosecutor
replied, “Sure, Your Honor. [¶] I will take the court’s
admonishment; but with the caveat that these actions were
cowardly and done by a cowardly person, but I won’t say it
again.” The court stated, “Well, I appreciate that. You’ve
certainly made that abundantly clear for the jury.”
       When closing argument resumed, the prosecutor continued
with a discussion about Fabela’s conduct after the murders. In
describing Fabela’s postarrest statements to the undercover
officers, the prosecutor noted Fabela never denied that he had
committed the murders. The prosecutor then stated, “You know
why he didn’t say that? Because he willfully, deliberately, with
intent to kill two elderly individuals, murdered—not murdered,
ladies and gentlemen, butchered, slaughtered, killed those
people. That’s who you’re looking at.” She also argued that




                                21
Fabela had an intent to kill “because of the way the victims were
mutilated.”
       A prosecutor “ ‘enjoys wide latitude in commenting on the
evidence, including the reasonable inferences and deductions that
can be drawn therefrom.’ ” (People v. Fayed, supra, 9 Cal.5th at
p. 204.) In addition, a “ ‘prosecutor is allowed to make vigorous
arguments and may even use such epithets as are warranted by
the evidence, as long as these arguments are not inflammatory
and principally aimed at arousing the passion or prejudice of the
jury.’ ” (People v. Rivera, supra, 7 Cal.5th at p. 337.) The “ ‘use of
derogatory epithets to describe a defendant is not necessarily
misconduct.’ ” (People v. Tully (2012) 54 Cal.4th 952, 1021.) As
the Supreme Court has explained, “ ‘[a]rgument may include
opprobrious epithets warranted by the evidence. [Citation.]
Where they are so supported, we have condoned a wide range
of epithets to describe the egregious nature of the defendant’s
conduct,’ including ‘ “monstrous,” ’ ‘ “ ‘perverted murderous
cancer,’ ” ’ ‘ “ ‘human monster,’ ” ’ and ‘ “mutation.” ’ ” (People v.
Krebs (2019) 8 Cal.5th 265, 341; see People v. Montes (2014)
58 Cal.4th 809, 890 [no misconduct where prosecutor called
defendant a “ ‘monster,’ ” a “ ‘sociopath,’ ” and a “ ‘reprehensible
excuse for a human being’ ”]; Tully, at p. 1021 [no misconduct
where prosecutor referred to defendant as a “ ‘despicable excuse
for a man,’ ” “ ‘garbage,’ ” and a “ ‘sucker’ ”]; People v. Thomas
(2012) 54 Cal.4th 908, 943 [no misconduct where prosecutor
described defendant as a “ ‘vile, nasty predator of women,’ ” a
“ ‘sociopath,’ ” and a “ ‘walking cancer’ ”].)
       Here, the prosecutor’s use of epithets in calling Fabela a
coward and cowardly, and in describing the murders of the Isoms
in terms such as butchered, slaughtered, and mutilated did not




                                 22
constitute misconduct. Such descriptive language was warranted
by the evidence, which demonstrated that Fabela brutally
murdered the elderly couple by repeatedly striking them with a
heavy solid object and stabbing them with a knife or other sharp
instrument. Fabela’s attack on Shirley was particularly vicious
as the evidence suggested that he also dragged her out of the
house by her hair and tried to force her into the trunk of her car
before killing her. In his statements to the undercover officers,
Fabela expressed no remorse for the murders, but rather stated
that the entire incident was “out of [his] mind” so that he did not
“have to live with it.”
      The prosecutor’s comments about Fabela and the egregious
nature of his crimes were thus founded on the evidence and fell
within the permissible bounds of argument. While the statement
about the owners of the car dealership meeting the same fate as
the Isoms was speculative and unfounded, it was a brief and
isolated remark that had no reasonable likelihood of inflaming
the jury. Moreover, the trial court instructed the jury that
“[n]othing that the attorneys say is evidence,” and that in “their
opening statements and closing arguments, the attorneys discuss
the case, but their remarks are not evidence.” “ ‘We presume that
jurors treat the court’s instructions as a statement of the law by a
judge, and the prosecutor’s comments as words spoken by an
advocate in an attempt to persuade.’ ” (People v. Dalton (2019) 7
Cal.5th 166, 260.)




     Fabela contends the prosecutor also committed misconduct
by misstating the law on what constitutes willful, premeditated,




                                23
and deliberate murder. We conclude Fabela forfeited this claim
by failing to raise a timely objection at trial or to seek a curative
admonition. Even if the claim were preserved, however, Fabela
has failed to demonstrate any prejudicial misconduct.
        During closing argument, the prosecutor described first
degree willful, premeditated, and deliberate murder as follows:
“All it is is some thought. In order to go from . . . second to first,
all you need is some thought. That’s why it says willful—a
willful act, deliberation, and premeditation. [¶] Now,
deliberately acting is your deliberation. Premeditation can be
planning. You can plan your crime for a long time. You can plan
your crime a day in advance. Or you can plan your crime right
there as you’re doing it. [¶] Now, ladies and gentlemen, I
suggest to you that there’s evidence of planning in this case, and
I’ll go over it with you. But even if there weren’t, if you look at
the extent of the injuries, every time he picks up a knife to slash
Shirley Isom it’s willful, deliberate, and thought-provoking,
premeditated. Every time he picks up a statue and hits the
elderly victims on the head, it’s willful, deliberate, and
premeditated. So even if you didn’t have any planning evidence,
which you do, but even if you didn’t have it, willful, premeditated,
deliberation happens every time he makes an act towards one of
those victims.”
        The prosecutor then explained, “Willful is intentional.
Deliberate is formed and arrived at after careful thought,
weighing of consideration. Premeditated, considered beforehand.
[¶] Now, it can happen in a blink of an eye, ladies and
gentlemen. It’s not judged by how much time. That’s what I was
talking about when I said—you have planning evidence in this
case, but it doesn’t need planning evidence. It could happen as




                                 24
he’s committing the crime, which in this case—I don’t see how
intent to kill in this case can be separated from premeditated,
deliberation, and willfulness. You just can’t separate it. They go
hand-in-hand. I’m trying to talk about it separate so you can see
all the elements; but as I do it, I meld them, too, because you
can’t separate them in this case. It’s just—what he did was so
horrific and intentional and premeditated that you can’t separate
them. But there doesn’t have to be any planning. It can happen
in a blink of an eye.” Later, the prosecutor again stated that “you
cannot separate intent from premeditation from deliberation
from willfulness in this case.”
       On appeal, Fabela argues the prosecutor made a number of
confusing and misleading statements about the definition of
willful, premeditated, and deliberate murder. In particular,
Fabela asserts the prosecutor misinformed the jury that
premeditation and deliberation merely required “some thought”
and “deliberately acting,” and could “happen in a blink of an eye.”
He further contends the prosecutor improperly conflated the
elements of first and second degree murder by telling the jury
that “you just can’t separate” intent to kill from premeditation
and deliberation in this case.
       As Fabela acknowledges, however, he never objected to any
of the statements about which he now complains. A defendant
generally “ ‘ “may not complain on appeal of prosecutorial
misconduct unless in a timely fashion, and on the same ground,
the defendant objected to the action and also requested that the
jury be admonished to disregard the perceived impropriety.” ’ ”
(People v. Centeno (2014) 60 Cal.4th 659, 674.) While the failure
to object may be excused if an objection would have been futile or
if an admonition would not have cured the harm caused by the




                                25
misconduct, a “prosecutor’s misstatements of law are generally
curable by an admonition from the court.” (Ibid.) In this case,
there is nothing in the record to suggest that an objection to the
alleged misstatements would have been futile, or that a prompt
admonition by the court would not have cured any harm. Fabela
thus forfeited this claim of prosecutorial misconduct on appeal.
       Even if not forfeited, Fabela’s claim fails on the merits.
When considered as a whole and in context, the prosecutor’s
statements were intended to convey to the jury that, while a
premeditated and deliberate killing requires careful
consideration, it does not require a lengthy and involved thought
process. As the Supreme Court has explained, for purposes of
proving premeditation and deliberation, the “ ‘true test is not the
duration of time as much as it is the extent of the reflection.
Thoughts may follow each other with great rapidity and cold,
calculated judgment may be arrived at quickly.’ ” (People v.
Potts (2019) 6 Cal.5th 1012, 1027.) The gist of the prosecutor’s
argument that a premeditated and deliberate decision to kill
could be made quickly was consistent with this principle.
       Overall, the prosecutor’s argument that premeditation and
deliberation cannot be separated from intent to kill in this case
did not improperly conflate the elements of first and second
degree murder. The reflection required for first degree
premeditated murder may be revealed by, among other things,
“planning activity, motive, and the manner of the killings.”
(People v. Potts, supra, 6 Cal.5th at p. 1027.) Here, the
prosecutor primarily relied on the manner of the killings to show
both an intent to kill and a premeditated and deliberate killing.
In particular, the prosecutor argued to the jury that the violent
and prolonged nature of the killings not only demonstrated that




                                26
Fabela intended to kill the Isoms, but also that he had time to
reflect on his actions as he was repeatedly bludgeoning and
stabbing them and chose to continue his attack. (See id. at
p. 1028 [premeditation and deliberation shown where attack
“involving multiple weapons” and “numerous stabs and slashes”
was “undoubtedly ‘prolonged’ ”]; People v. Sandoval (2015) 62
Cal.4th 394, 425 [the “fact that the manner of killing is
prolonged . . . supports an inference of deliberation”].) The
prosecutor never suggested to the jury that premeditation and
deliberation could be shown solely by an intent to kill.
       Some of the prosecutor’s statements are more concerning.
The prosecutor’s remarks that premeditation and deliberation
merely require some thought and deliberately acting, and
can happen in a blink of an eye, are confusing and inconsistent
with the mental state required for premeditated and deliberate
murder. In the context of first degree murder, “ ‘ “ ‘premeditated’
means ‘considered beforehand,’ and ‘deliberate’ means ‘formed or
arrived at or determined upon as a result of careful thought and
weighing of considerations for and against the proposed course of
action.’ ” ’ ” (People v. Potts, supra, 6 Cal.5th at p. 1027.) While a
calculated decision to kill can be reached quickly, it requires more
than “some thought” or “deliberately acting,” and does not occur
“in the blink of an eye.” (See People v. Solomon (2010) 49 Cal.4th
792, 829 [premeditation and deliberation do not occur “ ‘in a ‘flick
of an eye’ ”].)
       Ultimately, however, it not reasonably likely that the jury
applied these remarks in an erroneous manner. In describing
the concepts of premeditation and deliberation to the jury, the
prosecutor correctly stated that “[p]remeditated [is] considered
beforehand,” and “[d]eliberate is formed and arrived at after




                                 27
careful thought [and] weighing of consideration.” In addition, the
trial court properly instructed the jury on the legal definitions of
premeditation and deliberation, and further informed the jury
that if the arguments of counsel conflicted with the court’s
instructions, it must follow the instructions. We presume the
jury understood and followed the instructions in this case.
(People v. Erskine (2019) 7 Cal.5th 279, 303.) Under these
circumstances, the prosecutor’s argument on premeditated and
deliberate murder did not constitute a pattern of conduct so
egregious that it rendered the trial fundamentally unfair, nor
was it reasonably probable that Fabela would have obtained a
more favorable result had the comments not been made. On this
record, no prejudicial misconduct occurred.

      Cumulative Error
      Fabela argues the cumulative effect of the claimed errors
deprived him of due process of law and a fair trial. “Cumulative
error is present when the combined effect of the trial court’s
errors is prejudicial or harmful to the defendant. [Citations.]
Although a defendant is entitled to a fair trial, he or she is not
entitled to ‘a perfect one.’ ” (People v. Capers (2019) 7 Cal.5th
989, 1017.) Here, Fabela received a fair trial and has failed to
show any cumulative error requiring reversal of his convictions.




                                28
                         DISPOSITION

      The judgment is affirmed.
      NOT TO BE PUBLISHED.



                                          ADAMS, J.*

We concur:



             EDMON, P. J.



             LAVIN, J.




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                               29